Citation Nr: 1811558	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-18 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial evaluation higher than 10 percent for gastroesophageal reflux disease (GERD) with gastritis.

2. Entitlement to an evaluation higher than 10 percent for residuals of grade I acromioclavicular joint separation of the left shoulder with impingement syndrome prior to January 29, 2013, and 20 percent thereafter.


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 



INTRODUCTION

The Veteran had service in the U.S. Army Reserves, to include a period of active duty training from May 1986 to September 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) dated in August 2010 and October 2012.  

In February 2013 the Veteran presented testimony at a Decision Review Officer hearing regarding his claim for a higher evaluation for a left shoulder disability.  A transcript is of record

In a March 2013 rating decision, the RO granted a higher 20 percent evaluation for residuals of grade I acromioclavicular joint separation of the left shoulder with impingement syndrome, effective January 29, 2013.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for a higher evaluation for the left shoulder disability remains before the Board.  AB v. Brown, 6 Vet. App. 35   (1993).

By a March 2017 Board decision, these issues were remanded for further development.
 
The issue of entitlement to higher evaluations for residuals of grade I acromioclavicular joint separation of the left shoulder with impingement syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the appeal period, the Veteran's GERD did not manifest by persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health; but rather, was limited to reflux with some symptoms of pyrosis, hoarseness and regurgitation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for GERD with gastritis has not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 7399-7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Notice 

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding absent extraordinary circumstances it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran).  

The Board notes that in May 2017 the Veteran submitted a fully favorable Social Security Administration (SSA) decision, dated February 2017, in furtherance of his pending VA claim.  See Statement in Support of Case (May 2017).  The Board further notes that this SSA decision does not reference GERD.  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), which found that VA must seek to obtain relevant records under 38 U.S.C. § 5103 when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits."  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Golz, 590 F.3d at 1323.  As the SSA decision does not list GERD as a condition under review it is unlikely that there will be competent and probative evidence of GERD in any SSA records that Board might obtain and a remand to obtain those records for consideration of the claim for a higher rating for GERD is not warranted.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board will proceed to the merits of the Veteran's appeal.

Increased Evaluation 

The Veteran contends that his GERD should be evaluated at no less than 30 percent disabling.  See Veteran Correspondence (Dec. 2017).  He specifically cites to 38 C.F.R. § 4.7 (regarding the higher of two evaluations) and Diagnostic Code 7346 (as to symptoms warranting a 30 percent evaluation) to argue that a higher evaluation is warranted because he constantly experiences pain in his shoulder and arms, and adds that he is service-connected for a left shoulder disability.  Id.  He proffers that the Appeals Management Office (AMO) may or may not have considered this factor.  Id.  He further postulates that certain medications that he takes (e.g., for his shoulder and a mental health disabilities) aggravate his GERD.  Id.  

The Veteran's GERD is currently evaluated as 10 percent disabling, effective February 18, 2011, under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346.  Diagnostic Code 7399 is used to identify unlisted gastrointestinal disabilities.  See 38 C.F.R. § 4.27 (2017).  The rating schedule does not provide a specific diagnostic code for GERD; however, the Veteran's symptoms can be rated analogously to a hiatal hernia under Diagnostic Code 7346.  See 38 C.F.R. § 4.20 (2017). 

The criteria under Diagnostic Code 7346 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114 (2017).  

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent evaluation is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).

The terms "severe impairment of health" and "considerable impairment of health" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2017).  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id. 

A February 2011 VA Primary Care Note indicated that the Veteran reported improvement of his GERD with a proton-pump inhibitor medication.  There was no report of nausea, vomiting, diarrhea, melena, hematochezia, or abdominal pain.  The clinician determined to continue treating the Veteran's GERD with a proton-pump inhibitor and instructed the Veteran to stop drinking alcohol. 

A June 2012 VA Primary Care Note indicated that the Veteran was experiencing abdominal pain, a sensation of "food stay[ing] in stomach and not moving," increased constipation, and a worsening of his GERD despite use of a proton-pump inhibitor medication.  There was no report of nausea, vomiting, diarrhea, melena or hematochezia.  The clinician made adjustments in the Veteran's GERD medication, and indicated that a GI consult would be obtained if these changes were not effective. 

At an August 2012 VA examination for GERD, the Veteran reported having heartburn for 4-5 years, which was worse after eating, epigastric pain, and throat irritation due to acid reflux.  The VA examiner noted pyrosis and reflux.  The examiner found no manifestations symptoms persistently recurrent epigastric distress, infrequent episode of epigastric distress, dysphagia, pain (in neither the substernal arm nor shoulder), sleep disturbances secondary to GERD, anemia, material weight loss, nausea, vomiting, hematemesis, and melena.

An August 2012 VA GI Consult stated that the Veteran was suffering from pyrosis and initial therapy with Ranitidine (also known as Zantac) had been unsuccessful.  The Veteran reported that he had pyrosis after eating and while lying down at night.  The Veteran also complained of hoarseness when he "talks too much," and that it was affecting his ability to sing.  Additionally, the Veteran denied weight loss, nausea and vomiting, dysphagia, abdominal pain, and melena.  

During an October 2012 VA examination for gastritis, the Veteran reported having heartburn along with epigastric pain for 4-5 years, and it was worse after eating.  He also reported having throat irritation due to acid reflux.  The Veteran stated that as long as he takes his medicines (Lansoprazole and Zantac) his symptoms are under control, and only rarely will there be a flare up of epigastric pain and heartburn symptoms that are self-limiting.  The Veteran further reported various body pain, including left shoulder pain.  The Veteran reported that the frequency of these recurring episodes of these symptoms that were not severe were twice per year, and their average duration was less than one day.  Additionally, abdominal pain was reported to occur less than monthly.  The examiner noted that no gastritis symptoms were mentioned, as seen in an August 2012 visit report in CPRS and no EGD was done or scheduled.  The examiner further noted that the Veteran's worsening GERD symptoms were considered due to usage of his CPAP machine at night and gastric air distention while sleeping; in addition, the Veteran was encouraged to stop taking Meloxicam (also called Mobic) because it aggravated his gastrointestinal symptoms.

A November 2012 VA Gastroenterology Note indicated that the Veteran was being followed by the VA GI Clinic for reflux.  The Veteran reported continued nighttime reflux, but no burning sensation; that his hoarseness had resolved; and that he had not needed to take Tums for symptom relief.  Additionally, the Veteran denied weight loss, nausea and vomiting, dysphagia, abdominal pain, and melena.  The clinician concluded that the Veteran's hoarseness and pyrosis had resolved, but his symptoms of regurgitation continued. 

During a March 2013 VA examination, the Veteran reported that when he was first diagnosed with GERD he had symptoms of burning in his stomach and reflux in his throat mainly occurring when lying down or after eating.  He further described his current symptoms as more reflux and hoarseness.  He further reported that because of his GERD he needs to be careful about what and when he eats, and further indicated that despite medication management he does not see much symptom improvement.  The VA examiner noted pyrosis, reflux and regurgitation.  The examiner found no manifestations symptoms persistently recurrent epigastric distress, infrequent episode of epigastric distress, dysphagia, pain (in neither the substernal arm nor shoulder), sleep disturbances secondary to GERD, anemia, material weight loss, nausea, vomiting, hematemesis, and melena.

An August 2014 UGIS study, referred to in VA treatment records, showed GERD, a small hiatal hernia, incomplete stripping seen in the esophagus after swallowing (but a normal primary peristalsis wave), and a normal small bowel examination.

A May 2014 VA Gastroenterology Note indicated that the Veteran was still experiencing nighttime symptoms, regurgitation, and intermittent hoarseness, but pyrosis had improved.  The clinician concluded that the Veteran's reflux was controlled and there were no "red flag" symptoms.  

An August 2014 VA Gastroenterology Note and Addendum (by Staff Physician T.N.) indicated despite prescription medication for GERD, the Veteran was still experiencing nighttime symptoms and regurgitation.  VA clinicians reemphasized the importance of lifestyle modification for GERD to the Veteran. 

A March 2015 VA EGD procedure report found a normal esophagus, stomach, duodenal bulb and second portion of the duodenum.

An October 2016 VA Gastroenterology Note indicated that the Veteran was still experiencing occasional nighttime symptoms despite taking other reflux precautions, but there were no reports of vomiting, discharge, or bleeding.  Weight gain was noted.  The clinician concluded that the Veteran's reflux was improved and stable.

A November 2016 VA Primary Care Annual Exam noted that the Veteran was tolerating all maintenance medications without issue, and no specific GERD symptoms were noted. 

A January 2017 VA Gastroenterology Note stated that the Veteran reported dissatisfaction with his prescribed proton-pump inhibitor medication and that his medications were changed.  However, no further reports of symptoms were noted. 

An April 2017 VA EGD procedure report found a normal duodenum, stomach, gastroesophageal junction, and esophagus. 

As indicated above, the Board remanded this issue for further development in March 2017.  As a result, in August 2017, the Veteran was afforded a recent VA examination to assess the severity of his GERD.  At this examination, the Veteran reported that his condition had worsened, and indicated that his reflux is aggravated when his sinuses drain, when he took Meloxicam (a nonsteroidal anti-inflammatory drug), and by nightly use of his CPAP machine.  The VA examiner noted pyrosis, reflux, and regurgitation.  The examiner found no manifestations productive of considerable impairment of health, a combination of symptoms productive of severe impairment of health, persistently recurrent epigastric distress, infrequent episode of epigastric distress, dysphagia, pain (in neither the substernal, arm, nor shoulder), sleep disturbances secondary to GERD, material weight loss, nausea, vomiting, hematemesis (vomiting of blood), and melena (dark tarry stools containing decomposing blood that is usually indicative of bleeding somewhere in the digestive tract) with moderate anemia.  The examiner further noted that records of the Veteran's esophagogastroduodenoscopy (EGD) in March 2015, upper gastrointestinal series (UGIS) in August 2014, and colonoscopy in 2011 detected no erosion, ulceration, or severe hemorrhages of the digestive tract.  The examiner concluded that there was no change in the Veteran's GERD diagnosis and this condition was still active.

Also in August 2017 the Veteran received a VA examination to assess his gastritis.  During this examination, the Veteran reported current symptoms of periodic abdominal pain with pyrosis, reflux, regurgitation, hoarseness, belching, and bloating.  The Veteran reported that he had four or more of these episodes of symptoms that were not severe during the past year, with the average duration of such episodes lasting anywhere from one to nine days but no more than ten days.  The examiner noted that an upper endoscopy in 2017 showed a normal stomach and the UGIS in 2014 noted GERD, a small hiatal hernia, and incomplete stripping in the esophagus after swallowing.  The examiner concluded that there was no change in the Veteran's gastritis diagnosis, but this condition was in quiescent. 

Based on review of the evidence of record, the Board finds that an evaluation higher than 10 percent under Diagnostic Code 7346 is not warranted for the Veteran's service-connected GERD with gastritis.  To qualify for a 30 percent evaluation, the rating criteria requires that the Veteran's disability manifests symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain causing considerable impairment of health.  The evidence demonstrates that the Veteran was followed by the VA GI Clinic for reflux, with other symptoms of pyrosis, hoarseness, and regurgitation.  Such symptomatology was echoed in the VA examinations conducted during the appeal period.  However, the overall evidence does not support that the Veteran had symptoms of persistently recurrent epigastric distress with dysphagia or that his GERD symptoms caused him considerable impaired health as required for obtaining a 30 percent evaluation under Diagnostic Code 7346.   Furthermore, the evidence of record fails to indicate that the Veteran experienced symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of considerable impairment of health as required for a 60 percent evaluation under Diagnostic Code 7346 during the appeal period.  

The Board notes that the Veteran specifically contended that he experiences shoulder and arm pain, and therefore warrants at least a 30 percent evaluation.  See Veteran Correspondence (Dec. 2017).  The Board also notes that the Veteran is service-connected for a left shoulder disability, which he has reported manifests itself in pain.  While the Veteran is competent to report shoulder pain because it is capable of lay observation, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); his opinion that such pain is related to his GERD or is a gastrointestinal manifestations of substernal or arm or shoulder pain has little probative weight because the Veteran does not possess expert knowledge or training to opine on the etiology of his pain.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Such contentions are medical determinations, and therefore cannot be supported by lay observation alone due to the complexity of determining what is causing the symptomology of a particular condition.  See id.; see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Furthermore, the Board is not free to substitute its own judgment for that of a medical expert, Colvin v. Derwinski, 1 Vet. App. 171 (1991); and therefore places the most weight on the opinion of the August 2017 VA examiner who found no evidence of substernal arm or shoulder pain related to his GERD.

The Board further finds that the Veteran is not entitled to a higher evaluation under any other applicable diagnostic code, as none of the other codes contemplate symptom manifestations of reflux, pyrosis, hoarseness, and regurgitation.  The Board further notes that the Veteran is already service-connected for a shoulder disability and his contentions regarding shoulder pain will be addressed in the remand portion below. 

Therefore, the Board finds that there is no basis upon which to award a higher evaluation for the Veteran's service-connected GERD with gastritis.  Accordingly, the Board finds that throughout the appeal period, the Veteran's service-connected GERD with gastritis is no more than 10 percent disabling.  As such, the benefit-of-the-doubt rule does not apply, and the higher evaluation claim for GERD with gastritis must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for GERD with gastritis is denied.  


REMAND

As indicated above, the Veteran submitted a SSA decision in furtherance of his pending VA claim.  See Statement in Support of Case (May 2017).  In November 2017, VA issued a Deferred Rating to obtain additional development for purposes of attempting to obtain a complete set of the Veteran's SSA records.  See Deferred Rating, VA Form 21-6789 (Nov. 2017).

Review of the SSA decision indicates that among the disabilities before the SSA Administrative Law Judge was shoulder impairment; however, no further specifics regarding this condition were discussed in the decision.  While the Board notes that SSA decisions and records are not controlling for VA determinations, they nonetheless may contain pertinent information related to the Veteran's current VA claim for an increased initial evaluation for his service-connected shoulder disability.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  All records pertaining to this condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As such, the RO should attempt to obtain any outstanding SSA records to include any records concerning the Veteran's left shoulder.   

Accordingly, the case is REMANDED for the following action:

1. Obtain from SSA any decisions and/or records pertinent to the Veteran's claim for SSA disability benefits, to include any medical records concerning his left shoulder disability.  All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available.

2. After ensuring compliance with the development requested above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


